Citation Nr: 1044852	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  09-49 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for loss of peripheral vision in the right eye 
with retinal detachment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's VA Form 9, Appeal to the Board, received in 
January 2010, he requested a hearing before the Board at the RO.  
The Veteran had submitted a VA Form 9 in December 2009, wherein 
he stated he did not want a hearing before the Board.  At an 
April 2010 Decision Review Officer hearing, the Decision Review 
Officer confirmed with the Veteran that he wanted a hearing 
before the Board.  See Transcript on page 14.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the appellant for a 
hearing before a traveling member of the 
Board in accordance with the appellant's 
docket number.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

